Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9, 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Narayan et al. (4,551,889).
Regarding claim 1, Narayan et al. disclose a harness system with a buckle restraining function, the harness system comprising: an upper buckle 10; an upper strap slidably passing through the upper buckle, and the upper strap comprising a shoulder portion 42 and a waist portion 40 divided by the upper buckle; and a restraining assembly configured to restrain a sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the waist portion of the upper strap is forced by a passenger's body during a collision or an emergency brake of a vehicle; wherein a through slot 30 is formed on the upper buckle, the restraining assembly comprises an anti-sliding structure 36 and a beam structure 34 slidably disposed on the upper buckle, the upper strap passes through the through slot 30, the beam structure 34 is slidably disposed on the upper buckle, the anti-sliding structure 36 is disposed on at least one of the beam structure 34 and a wall of the through slot, and the upper strap is engaged by the anti-sliding structure for restraining the sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the upper strap is forced to drive the beam structure to slide relative to the upper buckle toward the wall of the through slot (see figures 1-3).
Regarding claim 3, Narayan et al. disclose the upper strap drives the beam structure 34 to slide relative to the upper buckle 10 and toward the wall of the through slot 30 when the upper strap is forced by the passenger's body during the collision or the emergency brake of the vehicle (see figures 1-3, Narayan et al. disclose the bar the move to wall and prevent the sliding of the seatbelt).
Regarding claim 5, Narayan et al. disclose the through slot 30 comprises a first portion and a second portion divided by the beam structure 34, the first portion is adjacent to the shoulder portion 42, the second portion is adjacent to the waist portion 40, the upper strap passes through the first portion of the through slot from bottom to top and passes through the second portion of the through slot from top to bottom (see figures 1-3).
Regarding claim 7, Narayan et al. disclose the anti-sliding structure 36 is disposed on at least one of a wall of the beam structure and a wall of the first portion of the through slot 30 facing toward each other and configured to engage with the upper strap (see figures 1-3).
Regarding claim 9, Narayan et al. disclose the upper strap drives the beam structure 34 to slide relative to the upper buckle and toward the wall of the first portion of the through slot 30 facing toward the wall of the beam structure when the upper strap is forced by the passenger's body during the collision or the emergency brake of the vehicle, and the upper strap is engaged by the anti-sliding structure for restraining the sliding movement of the upper buckle relative to the upper strap and toward the shoulder portion when the upper strap is forced to drive the beam structure to slide relative to the upper buckle and toward the wall of the first portion of the through slot (see figures 1-3, Narayan et al. disclose the bar the move to wall and prevent the sliding of the seatbelt)..
Regarding claim 11, Narayan et al. further disclose the anti-sliding structure 36 is disposed on the wall of the first portion of the through slot 30 facing toward the wall of the beam structure and configured to engage with the upper strap.
Regarding claim 13, Narayan et al. further disclose the anti-sliding structure 36 is disposed on the wall of the first portion of the through slot 30 facing toward the wall of the beam structure and configured to engage with the upper strap.
Regarding claim 15, Narayan et al. disclose the upper strap drives the beam structure 34 to slide relative to the upper buckle 10 and toward the wall of the through slot 30 when the upper strap is forced by the passenger's body during the collision or the emergency brake of the vehicle (see figures 1-3, Narayan et al. disclose the bar the move to wall and prevent the sliding of the seatbelt).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8, 10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. in view of Macaluso et al. (WO 2018/104858 A1).
Regarding claim 2, 4, 6, 8, 10, 12, 14, 16, Macaluso et al. disclose the restraining assembly further comprises a stopping component 47a detachably disposed on the shoulder portion and configured to abut against the upper buckle 43a,b for restraining the sliding movement of the upper buckle relative to the upper strap.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Macaluso et al. and use the stopping component in the invention of Narayan et al. because it allows the user to easily grasp the buckle thus making it more efficient.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636